DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 18 of U.S. Patent No. 10187032. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 18 of US Patent 10187032 , reproduced below, is more broad than claim 1, 11, and 19 of the instant application. Combining modified RF signals and distributing them to a plurality of plasma stations requires a plurality of high frequency and low frequency paths (multiple outputs). Applicant’s shunt inductors correspond to the tuning circuits of the cited patent. Applicant’s high frequency RF and Low frequency RF correspond to the first and second RF of the cited patent. It is unclear from the claims how the claimed shunt circuit is different from the impedance tuning circuit. US Patent 10187032 and Figure 5 discloses a system where inductors are shunted with capacitors and switches. Figure 5 of the instant application discloses the same configuration. The instant . 
Application 16715926
U.S. Patent No.10187032
1. A power distributor comprising: a plurality of low frequency paths configured to receive a low frequency modified radio frequency (RF) signal to output a plurality of low frequency RF signals; a plurality of high frequency paths configured to receive a high frequency modified RF signal to output a plurality of high frequency RF signals, wherein each of the plurality of high frequency paths is coupled to a corresponding one of the plurality of low frequency paths; a plurality of output paths configured to combine the plurality of low frequency RF signals and the 

to generate a first RF signal having a first frequency;  a second RF generator 
configured to generate a second RF signal having a second frequency;  a first 
matching network coupled to the first RF generator to receive the first RF 
signal, wherein the first matching network is configured to output a first 
modified RF signal upon receiving the first RF signal;  a second matching 
network coupled to the second RF generator to receive the second RF signal, 

RF signal upon receiving the second RF signal;  and a combiner and distributor 
coupled to an output of the first matching network and an output of the second 
matching network, wherein the combiner and distributor is configured to combine 
the first modified RF signal and the second modified RF signal to provide 
combined RF signals to a plurality of plasma processing stations, wherein the 
combiner and distributor has multiple outputs coupled to the plurality of 
plasma processing stations, wherein the combiner and distributor includes a 
plurality of tuning circuits for the first and second frequencies to tune 
impedances associated with the plurality of plasma processing stations based on 
a parameter measured at the outputs of the combiner and distributor, wherein 

positions, wherein the plurality of positions of the plurality of tuning 
circuits are monitored and controlled to tune the impedances.


coupled to a first radio frequency (RF) generator via a first matching network 
to receive a first modified RF signal of a first frequency from the first 
matching network, wherein the first frequency circuit is configured to output a 
plurality of RF signals upon receiving the first modified RF signal;  a second 
frequency circuit coupled to a second RF generator via a second matching 
network to receive a second modified RF signal of a second frequency from the 
second matching network, wherein the second frequency circuit is configured to 

wherein the second frequency circuit is coupled to the first frequency circuit;  
an output circuit coupled to the second frequency circuit, wherein the output 
circuit is configured to combine each of the plurality of RF signals output 
from the first frequency circuit with a corresponding one of the plurality of 
RF signals output from the second frequency circuit to provide a plurality of 
combined RF signals to a plurality of plasma processing stations, wherein the 
output circuit has multiple outputs coupled to the plurality of plasma 
processing stations, wherein the first frequency circuit includes a plurality 
of first frequency tuning circuits for the first frequency to tune impedances 
associated with the plurality of plasma processing stations based on a 

frequency circuit includes a plurality of second frequency tuning circuits for 
the second frequency to tune the impedances associated with the plurality of 
plasma processing stations based on the parameter measured at the outputs of 
the output circuit.


coupled to a first radio frequency (RF) generator via a first matching network 
to receive a first modified RF signal of a first frequency from the first 
matching network, wherein the first frequency circuit is configured to output a 
plurality of RF signals upon receiving the first modified RF signal;  a second 
frequency circuit coupled to a second RF generator via a second matching 

second matching network, wherein the second frequency circuit is configured to 
output a plurality of RF signals upon receiving the second modified RF signal, 
wherein the second frequency circuit is coupled to the first frequency circuit;  
an output circuit coupled to the second frequency circuit, wherein the output 
circuit is configured to combine each of the plurality of RF signals output 
from the first frequency circuit with a corresponding one of the plurality of 
RF signals output from the second frequency circuit to provide a plurality of 
combined RF signals to a plurality of plasma processing stations, wherein the 
output circuit has multiple outputs coupled to the plurality of plasma 
processing stations, wherein the first frequency circuit includes a plurality 

associated with the plurality of plasma processing stations based on a 
parameter measured at the outputs of the output circuit, wherein the second 
frequency circuit includes a plurality of second frequency tuning circuits for 
the second frequency to tune the impedances associated with the plurality of plasma processing stations based on the parameter measured at the outputs of 
the output circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE C TYNES JR./Examiner, Art Unit 2816